DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 MARCH 2021 has been entered.
Status of Claims
In the RCE filed on 11 MARCH 2021, Applicant has amended Claims 1 and 10.  Claim 1 has been amended to further define the only one protrusion.  Claim 10 has been amended to also define the only one protrusion. 
Claim 21 has been cancelled. Current pending claims for consideration are Claims 1-10 and 12-20 and are considered on the merits below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over DESMOND, US Publication No. 2004/0018116 A1, and further in view of TANAKA, US Publication No. 2015/0263698 A1.
Applicant’s invention is drawn towards a device, a cartridge. 
Regarding Claim 1, the reference DESMOND discloses a cartridge, abstract, Figure 1, comprising: a plate, Figure 1 and 2, substrate 100, [0047],  including a fluid inlet and a fluid outlet, Figure 1 and 2, inlet 102 and outlet 110, [0047], wherein the plate comprises a top portion, Figure 
Below is an annotated Figures 1 and 2 embodiments of the instant invention. 

    PNG
    media_image1.png
    379
    540
    media_image1.png
    Greyscale

The reference above suggests the claimed invention, but is silent in regards to the biochip including the top portion has only one protrusion disposed in a lengthwise direction. 
The TANAKA reference discloses a cartridge, abstract, sensor, Figure 1, sensor 1, [0030], comprising: a plate, Figure 6B, character 9, [0071],  including a fluid inlet, Figure 6A, inflow port 31, [0072], wherein the plate comprises a top portion, Figure 6B, cover body 33, [0075], and a fence portion placed underneath and connected to the top portion, Figure 6B, frame 37, [0051, 0092]; and a biochip disposed under the plate, Figure 6B, combination of characters 45/47/51/49 the top portion only has one protrusion disposed in a lengthwise direction of the top portion, Figure 6B, surface 25b, [0076], the only one protrusion protrudes toward the biochip, Figure 6B, surface 25b, faces combination of characters 45/47/51/49, and a sidewall of the protrusion meets a sidewall of the fence portion to define an acute angle therebetween, Figure 6A, surface 25B and sidewall of frame 37 meet together.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the combination to include only one protrusion disposed in a lengthwise direction of the top portion as taught by TANAKA to decrease the contact angle between the sample and the protrusion minimizing air bubbles in the channel, [0076, 0100], for more accurate detection.  
Additional Disclosures Included by the combination are: Claim 2: wherein the cartridge of claim 1, further comprising:  a first adhesive layer bonding the plate and the biochip, DESMOND [0051]; and a second adhesive layer having a composition different from a composition of the first adhesive layer, wherein the second adhesive layer is in contact with the first adhesive layer, DESMOND [0055].; Claim 3: wherein the cartridge of claim 2, wherein a hardness of the second adhesive layer is greater than a hardness of the first adhesive layer, DESMOND, [0051, 0055].; Claim 4: wherein the cartridge of claim 1, wherein the fluid channel includes a front portion, a middle portion and a rear portion arranged in sequence from the fluid inlet to the fluid outlet, a height of the rear portion is greater than or equal to a height of the front portion, the height of the front portion is greater than or equal to a height of a center of the middle Claim 5: wherein the cartridge of claim 1, wherein the fluid channel includes a front portion, a middle portion and a rear portion arranged in sequence from the fluid inlet to the fluid outlet, a height of the front portion is greater than or equal to a height of the rear portion, the height of the rear portion is greater than or equal to a height of a center of the middle portion, DESMOND Figure 2, see height of channel 104, channel include a front, middle and rear portion, [0062, 0063].; Claim 6: wherein the cartridge of claim 1, wherein the fluid channel includes a front portion, a middle portion and a rear portion arranged in sequence from the fluid inlet to the fluid outlet, a height of the front portion is greater than or equal to a height of a center of the middle portion, the height of the center of the middle portion is greater than or equal to a height of the rear portion, DESMOND Figure 2, see height of channel 104, channel include a front, middle and rear portion, [0062, 0063].; and Claim 7: wherein the  cartridge of claim 1, wherein the fluid channel includes a front portion, a middle portion and a rear portion arranged in sequence from the fluid inlet to the fluid outlet, Figure 2, see height of channel 104, channel include a front, middle and rear portion, DESMOND [0062, 0063], a height of the rear portion is less than a height of the front portion, the height of the front portion is less than a height of a center of the middle portion, [0085].
Regarding Claims 8-9, the combination above discloses the claimed invention, including wherein the fluid channel includes a front portion, a middle portion and a rear portion arranged in sequence from the fluid inlet to the fluid outlet, Figure 2, channel 104, but is silent in regards to the change in height of the front, rear or center portion of the fluid channel. 
The DESMOND reference discloses the rear portion of the fluid channel, closest to the outlet can have dimensions similar to or the same as the front part of the channel.  DESMOND .  
Claims 10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over DESMOND, US Publication No. 2004/0018116 A1, in view of TANAKA, US Publication No. 2015/0263698 A1, and further in view of SINGH, US Publication No. US Publication 2002/0058329 A1.
Regarding Claim 10, the reference DESMOND discloses a method of distributing a biological sample in a fluid channel of a cartridge, abstract, [0002], comprising: bonding a plate including a fluid inlet and a fluid outlet to a biochip to form a cartridge, [0047, 0051, 0056], wherein a fluid channel is formed between the plate and the biochip, Figure 2, channel 104, [0048] and has a boundary consisting of sidewalls of the plate and a top surface of the biochip, Figure 2, and the fluid channel includes a front portion, a middle portion and a rear portion arranged in sequence from the fluid inlet to the fluid outlet, Figure 2; injecting a biological sample through the fluid inlet to flow into the fluid channel in a direction, [0057, 0058]. 
The DESMOND discloses the claimed invention, including wherein the plate comprises a top portion and a fence portion placed underneath and connected to the top portion, the top portion comprises only one protrusion protruding toward the biochip in a lengthwise direction of the top portion, a sidewall of the protrusion meets to define an acute angle therebetween. 
The TANAKA reference discloses a method of distributing a biological sample in a fluid channel of a cartridge, [0034], comprising: providing a cartridge, abstract, sensor, Figure 1, sensor only one protrusion protruding toward the biochip in a lengthwise direction of the top portion, Figure 6B, surface 25b, [0076], a sidewall of the protrusion meets a sidewall of the fence portion to define an acute angle therebetween, Figure 6A, surface 25B and sidewall of frame 37 meet together, and the fluid channel includes a front portion, a middle portion and a rear portion, Figure 6A, passage 11, [0084], Figure 6B, white space including space 29, [0072].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the combination to include only one protrusion disposed in a lengthwise direction of the top portion as taught by TANAKA to decrease the contact angle between the sample and the protrusion minimizing air bubbles in the channel, [0076, 0100], for more accurate detection.  
The combination above suggest the invention, but is silent in regards to the step of injecting a liquid comprising a material immiscible with the biological sample. 
The SINGH reference also discloses a method of distributing a sample in a fluid channel of a cartridge, abstract, bonding a plate including a fluid inlet and a fluid outlet to a biochip to form a cartridge, [0055], wherein a fluid flow of the biological sample is affected by the first angle defined by the sidewall of the protrusion and the sidewall such that a portion of the biological sample near an edge of the fluid channel flows at a flow rate different from a flow rate of a portion 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the DESMOND reference to further included a step of injecting a liquid comprising a material immiscible with the biological sample through the fluid inlet to push the biological sample along the direction in the fluid channel washing away any unreacted sample within the device, [0108].  
Additional Disclosures Included by the combination are: Claim 12: wherein the method of claim 10, further comprising: heating the biochip before injecting the biological sample, DESMOND [0117], Claim 60.; Claim 13: wherein the method of claim 10, further comprising: heating the biochip comprising a plurality of wells after injecting the biological sample such that air bubbles in the wells of the biochip have sufficient buoyant force to escape the wells, SINGH, [0066], DESMOND, [0117].;  Claim 14: wherein the method of claim 10, further comprising tilting the cartridge with a second angle with respect to a vertical direction defined by gravity prior to injecting the biological sample, wherein the second angle is in a range from about 0° to about 90°, DESMOND [0053, 0057, 0058], second angle is at 0°.; Claim 15: wherein the method of claim 10, wherein after bonding the plate to the biochip, a height of the rear portion is greater than or equal to a height of the front portion and the height of the front portion is greater than or equal to a height of a center of the middle portion such that a flow velocity of the biological sample in the rear portion is less than or equal to a flow velocity of the biological sample in the front portion, and the flow velocity of the5 biological sample in the front portion is less than or equal to a flow velocity of the biological sample in the middle portion, DESMOND Figure 2, see height of channel 104, channel include a Claim 16: wherein the method of claim 10, wherein after bonding the plate to the biochip, a height of the front portion is greater than or equal to a height of the rear portion and the height of the rear portion is greater than or equal to a height of a center of the middle portion such that a flow velocity of the biological sample in the front portion is less than or equal to a flow velocity of the biological sample in the rear portion, and the flow velocity of the biological sample in the rear portion is less than or equal to a flow velocity of the biological sample in the middle portion, DESMOND Figure 2, see height of channel 104, channel include a front, middle and rear portion, [0062, 0063].; Claim 17: wherein the method of claim 10, wherein after bonding the plate to the biochip, a height of the front portion is greater than or equal to a height of a center of the middle portion and the height of the center of the middle portion is greater than or equal to a height of the rear portion such that a flow velocity of the biological sample in the front portion is less than or equal to a flow velocity of the biological sample in the middle portion, and the flow velocity of the biological sample in the middle portion is less than or equal to a flow velocity of the biological sample in the rear portion, DESMOND Figure 2, see height of channel 104, channel include a front, middle and rear portion, [0062, 0063].; and Claim 19: wherein the method of claim 10, wherein after bonding the plate to the biochip, a height of the front portion is less than a height of the rear portion and the height of the rear portion is less than a height of a center of the middle portion such that a flow velocity of the biological sample in the front portion is greater than a flow velocity of the biological sample in the rear portion, and the flow velocity of the biological sample in the rear portion is greater than a flow velocity of the biological sample in the middle portion, DESMOND [0085].
Regarding Claims 18 and 20
DESMOND discloses the variance in width of the channels, [0062, 0063, 0085]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the height of front, rear or center portion of the fluid channel to prevent flow of particles and/or have the channels be size exclusive, DESMOND [0085].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797